IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00060-CV

                                IN RE JANA BOOTH


                                 Original Proceeding



                           MEMORANDUM OPINION

       Relator’s motion to dismiss her petition for writ of mandamus as moot is granted.

The stay of proceedings in the trial court is vacated.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as moot
Opinion delivered and filed May 26, 2016
[OT06]